FILED
                           NOT FOR PUBLICATION
                                                                            FEB 17 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TRINITY CHRISTIAN CENTER OF                      No. 14-55198
SANTA ANA, INC., a California
Corporation; INTERNATIONAL                       D.C. No. 8:13-cv-01334-DOC-
BROADCASTING, INC., a California                 RNB
Corporation,

              Plaintiffs - Appellants,           MEMORANDUM*

 v.

JOSEPH MCVEIGH, an individual,

              Defendant,

  And

TYMOTHY S. MACLEOD, an individual,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                     Argued and Submitted February 12, 2016
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: KLEINFELD, McKEOWN, and IKUTA, Circuit Judges.

      Trinity Christian Center and International Broadcasting appeal the district

court’s judgment dismissing their malicious prosecution action against Tymothy

MacLeod. We affirm.

      The underlying action upon which the malicious prosecution action was

predicated was terminated in favor of Trinity upon voluntary dismissal. See

MacDonald v. Joslyn, 275 Cal. App. 2d 282, 289 (Cal. Ct. App. 1969). The

resolution of the attorneys’ fees issue was irrelevant to whether the voluntary

dismissal was a favorable termination on the merits. The malicious prosecution

action in this case therefore accrued, if at all, on May 7, 2012. Under California

law, a one-year statute of limitations applies to malicious prosecution actions, Lee

v. Hanley, 61 Cal. 4th 1225, 1236 (Cal. 2015), and that one-year statute of

limitations expired in this action on May 7, 2013. The complaint in this

action—filed on August 9, 2013—was therefore untimely.

       The suit was not a SLAPPback action under Cal. Code Civ. Proc. § 425.18

because the underlying action was voluntarily dismissed rather than “dismissed

pursuant to a special motion to strike.” Therefore, the district court properly




                                           2
awarded attorneys’ fees to MacLeod. We affirm the district court’s final judgment

for the reasons set forth in its October 31, 2013 and January 21, 2014 orders.

      AFFIRMED.




                                          3